DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738, and new grounds of rejection over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 2006/0241690 in view of Amplatz et al. US 5944738 in view of Greenhalgh et al. US 7122043. 
Khairkhanan et al. discloses in a different embodiment (figure 12) a cylindrical body having a scaffolding structure formed of nitinol, and a recessed conical surface at a proximal wall (along portion 218, figure 12), the recessed conical surface has a maximum diameter that is smaller than the maximum diameter of the proximal wall of the occluder body, the proximal wall of the occluder body extending a distance radially outwardly between the maximum diameter of the recessed conical surface and the cylindrical or tapered side wall of the occluder body (see annotated figure 12 below).

    PNG
    media_image1.png
    448
    561
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-10 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738.
Regarding claims 1, 3, Khairkhanan et al. discloses a medical device for occluding a left atrial appendage (“LAA”), the medical device comprising:
a self-expandable occluder body  (paragraph 000074, supports 228 are self-expandable and biased radially outwardly following deployment) having a scaffolding structure (figure 12, spoke portions 218, 220, 17 make up the scaffolding structure or frame), the occluder body is formed as a laser-cut or etched tube (paragraph 0072, 0073; spokes laser cut from a tube stock, or laser cut sheet rolled into a tubular structure), being formed of nitinol (paragraph 0047) and being cylindrical or tapered (figure 12, apex portions 220 form a generally cylindrical body with tapered portions on the proximal and distal end), the medical device having a proximal end portion and a distal end portion (distal end 190, proximal end 192, paragraph 0070), the distal end portion configured to be at least partially positioned within a cavity defined by the LAA (paragraphs 0012, 0056, retained within the LAA for occlusion); 
a proximal end fastener 222 coupled to the proximal end portion of the medical device (proximal hub 222, paragraph 0070);
a distal end fastener 191 coupled the distal end portion of the medical device (distal hub 191, paragraph 0070); and
an occlusion material 15 coupled to the scaffolding structure (barrier 15, paragraph 0079),


    PNG
    media_image1.png
    448
    561
    media_image1.png
    Greyscale

Khairkhanan et al. fails to disclose the proximal end fastener of the occluding device being threaded for reversible coupling to a delivery system.
Amplatz et al. teaches a occluding medical device capable of being placed within the left atrial appendage, the device comprising an occluder body (disc 12 of occluder 10, figures 3, 7), a proximal end fastener 30 coupled to the proximal end portion of a medical device (figure 7), the proximal end fastener being threaded (threaded bore 34, column 10, lines 32-33) for reversibly coupling to a delivery system (column 10, lines 36-38) to allow the operator to retract or reposition the device as required or control the manner in which the medical device is deployed (column 8, line 64-column 9, line 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Khairkhanan et al. with a threaded proximal fastener, as taught by Amplatz et al., for reversibly coupling the device to a delivery system to allow the operator to retract or reposition the device as required or control the manner in which the medical device is deployed.
Regarding claim 2, Khairkhanan et al. discloses the plurality of retention hooks includes at least six retention hooks (anywhere from 3 to about 40 spokes may be used, hooks 195 on each of the 6 
Regarding claims 8-10, Khairkhanan et al. and discloses the occlusion material (barrier 15, paragraph 0079), the layer of material being sutured to the scaffolding structure (paragraph 0048, sutured layers around spokes 17), the layer being sutured to a circumference of the scaffolding structure (figure 6, barrier material 15 may be formed around the outer circumference or surrounding occlusion lobe 11), but does not disclose the material being polyester. 
However, Amplatz et al. teaches on occluding device containing polyester fibers or a nylon fabric to increase its occluding ability (column 11, lines 54-56).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Khairkhanan et al. with a material made of polyester, as taught by Amplatz et al., to increase the occluding ability and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, Khairkhanan et al. discloses the plurality of retention hooks are outwardly projecting wires of the scaffolding structure (for example, hooks 195 shown extending from spokes, figure 12). 
Regarding claim 13, Khairkhanan et al. discloses the proximal end portion 192 of the medical device defining a proximal plane of occlusion (with proximal occlusion face 216 of device, portion end comprising the proximal spoke portion 218, figure 12), and the proximal end fastener 222 being coupled to a plurality of wires 218 of the scaffolding structure at the proximal end of the medical device (for example, figure 12, spokes or wires extend into proximal end fastener 192).
.
Claims 4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738, as discussed above, and further in view of Greenhalgh et al. US 7122043.
Regarding claims 4 and 6, Khairkhanan et al. and Amplatz et al. disclose a medical device essentially as claimed, but fails to disclose the distal end fastener being formed of a radiopaque material for assisting a surgeon in positioning the medical device, the radiopaque material of the distal end fastener being a first radiopaque material, and the proximal end fastener being formed of a second radiopaque material. 
However, Greenhalgh et al. teaches a device for placement within the heart, the device having frame 305 comprised of a scaffolding structure (figure 30A), the device having a proximal end fastener, or collar 314 and a distal end fastener, or collar 324 (figure 30A), the distal and proximal end fasteners include tantalum markers or coating to improve radiopacity (column 14, lines 16-19) the radiopacity of a device allows fluoroscopic and x-ray techniques to be used in the position and orientation of the device during and after implantation (column 6, lines 56-59; describes gold filaments serving as radiopaque markers, however, the tantalum markers on the collars would serve in a similar manner as described). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modity Khairkhanan et al. and Amplatz et al. with radiopaque proximal and distal end fasteners, as taught by Greenhalgh et al. to aid in positioning of the device during and after implantation. 
s 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738 in view of Greenhalgh et al. US 7122043, as discussed above, and further in view of Malecki et al. US 2006/0074410. 
Regarding claims 5 and 7, Khairkhanan et al., Amplatz et al. and Greenhalgh et al. disclose a medical device having radiopaque materials, and as discussed above, but fails to explicitly disclose the first and second radiopaque material comprises platinum, the distal end fastener having a passageway therethrough so that the medical device is configured for delivery over a guidewire. 
Greenhalgh et al. teaches a device for placement within the heart, the device being adapted to be placed over a guidewire 206 (figure 20).
Malecki et al. discloses a device for treatment of a heart defect, the device comprising a radiopaque marker (marker 1226, figure 2C; marker RO, figure 2G’; or markers 1340, figure 2G’’) to assist in visual orientation of the catheter under fluoroscopy, ultrasound, or other imaging modalities (paragraph 0087), markings may be made of materials such as tantalum, platinum or stainless steel (paragraph 0087).  
Therefore, it would have been obvious to modify Khairkhanan et al., Amplatz et al. and Greenhalgh et al. with a device to be placed over a guidewire, as taught by Greenhalgh et al., in order to guide the device during deployment, and with platinum radiopaque material, as taught by Malecki et al. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 11 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 5944738 (hereafter Amplatz et al. ‘738) and further in view of Amplatz et al. US 2006/0241690 (hereafter Amplatz et al. ‘690).

Amplatz et al. ‘690 teaches an occluder body for occlusion of openings in a patient (paragraph 0031), having a bulbous shape (figure 10) or alternatively a cylindrical shape (figures 8, 9), the walls of both configurations abut the tissue walls to hold the device in place (paragraph 0074-0078) the distal end portion of the device being substantially planar (face 158) being flat to increase the ability of the device to block fluid flow past the device (paragraph 0075).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Khairkhanan et al. and Amplatz et al. ‘738 with a cylindrical body, as taught by Amplatz et al. ‘690, as it is known in the art to provide bulbous or alternatively cylindrical walls that abut the tissue to hold the device in place and planar faces to increase the ability to occlude or block fluid flow. 
Claims 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhanan et al. US 2003/0212432 in view of Amplatz et al. US 2006/0241690 (hereafter Amplatz et al. ‘690) in view of Amplatz et al. US 5944738 (hereafter Amplatz et al. ‘738) in view of Greenhalgh et al. US 7122043. 
Regarding claims 16-20, Khairkhanan et al. discloses a medical device for occluding a left atrial appendage (“LAA”), the medical device comprising:
a self-expandable occluder body (paragraph 000074, supports 228 are self-expandable and biased radially outwardly following deployment) having a scaffolding structure (figure 12, spoke portions 218, 220, 17 make up the scaffolding structure or frame), the occluder body is formed as a laser-cut or etched tube (paragraph 0072, 0073; spokes laser cut from a tube stock, or laser cut sheet rolled into a 
a proximal end fastener 222 coupled to a plurality of wires of the scaffolding at the proximal end portion (proximal hub 222, paragraph 0070); 
a distal end fastener 191 coupled to a plurality of wires of the scaffolding structure at the distal end portion of the medical device (distal hub 191, paragraph 0070); and
an occlusion material 15 coupled to the scaffolding structure (barrier 15, paragraph 0079), the occlusion material being sutured to the scaffolding structure (paragraph 0048, sutured layers around spokes), a periphery of the material being sutured to a circumference of the scaffolding structure (barrier material 15 may be formed with a partial or complete barrier, paragraph 0079, and therefore, may be surrounding the entire structure, as shown for example in figure 11), wherein the occluder body has at least six retention hooks (anywhere from 3 to about 40 spokes may be used, hooks 195 on each of the 6 spokes shown in figure 12; each support 220 is provided with one two or more barbs, 195; paragraphs 0045, 0072) configured to penetrate into a wall of the LAA (paragraph 0056, 0058, 0079), each of the retention hooks having an end oriented toward the proximal end portion of the medical device (paragraph 0057, 0058, inclined in a proximal direction), wherein the medical device having an occluder body defining a recessed conical surface at a proximal wall of the occluder body (along support portion 218, figure 12), such that, in an implanted condition of the medical device, the distal end portion of the occluder body is positioned within the cavity defined by the LAA (configured to be positioned within the LAA), a cylindrical or tapered side wall of the occluder body is in contact with the tissue of the 
Khairkhanan et al. fails to disclose the conical surface defining an angle relative to the proximal wall of the occluder, the angle being between 20 degrees and 70 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an angle of the concave surface to be between 20 and 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Khairkhanan et al. fails to disclose the distal end portion being substantially planar or the proximal end fastener of the occluding device being threaded for reversible coupling to a delivery system, the occlusion material being a layer of polyester, and the distal end fastener being radiopaque.
Amplatz et al. ‘690 teaches a occluding medical device capable of being placed within the left atrial appendage, the device comprising an occluder body (paragraph 0031), the body having a bulbous shape (figure 10) or alternatively a cylindrical shape (figures 8, 9), the walls of both configurations abut 
Amplatz et al. ‘738 discloses the occluding device containing polyester fibers or a nylon fabric to increase its occluding ability (column 11, lines 54-56).  
Greenhalgh et al. teaches a device for placement within the heart, the device having frame 305 comprised of a scaffolding structure (figure 30A), the device having a proximal end fastener, or collar 314 and a distal end fastener, or collar 324 (figure 30A), the distal and proximal end fasteners include tantalum markers or coating to improve radiopacity (column 14, lines 16-19) the radiopacity of a device allows fluoroscopic and x-ray techniques to be used in the position and orientation of the device during and after implantation (column 6, lines 56-59; describes gold filaments serving as radiopaque markers, however, the tantalum markers on the collars would serve in a similar manner as described).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Khairkhanan et al. with a distal end being substantially planar to block blood flow, and the proximal end fastener of the occluding device being threaded for reversibly coupling the device, as taugt by Amplatz et al. ‘690, in order to ensure good contact with the heart wall for occlusion and block blood flow, allow the operator to retract or reposition the device as required or control the manner in which the medical device is deployed, and with an occluding device containing polyester fibers or a nylon fabric, as taught by Amplatz et al. ‘738, to provide a material which will increase the occluding ability, and with a radiopaque material, as taught by Greenhalgh et al. to aid in positioning of the device during and after implantation into the heart.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Khairkhahan et al. 8657873 discloses an occlusion device having a conical proximal surface, the conical surface is smaller than the maximum diameter of the proximal wall (figure 13J).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771